PER CURIAM.
Appellant, Patricia A. Gannon, former wife, challenges the denial of her motion for an increase in alimony as an abuse of discretion. We affirm the trial judge in that regard. However, we agree with appellant that the trial judge erred in denying her request for attorney’s fees and costs. We, therefore, reverse the part of the order on appeal that denied attorney’s fees and costs to appellant and direct that on remand she be awarded a reasonable fee and appropriate costs.
CAMPBELL, A.C.J., and SCHOONOVER and THREADGILL, JJ., concur.